 



EXHIBIT 10.31
FIRST AMENDMENT AGREEMENT
This First Amendment Agreement dated as of October 10, 2006 (“Amendment”) is
entered into with reference to the Revolving Loan Agreement dated as of
November 22, 2005 (the “Loan Agreement”) among KB HOME, a Delaware corporation
(“Borrower”), the Banks party thereto, and Bank of America, N.A., as
Administrative Agent. Borrower and the Administrative Agent, acting on behalf of
the Required Banks under the Loan Agreement, agree to amend the Loan Agreement
as follows:

1.   Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement.

2.   One Time Extension of Time Period to Deliver Quarterly Financials. For the
Fiscal Quarter of Borrower ended on August 31, 2006, the time period for
delivering the financial statements described in Section 7.1(a) of the Loan
Agreement is extended to the Permitted Delayed Reporting Date (as defined
below). This is a one-time extension, and the time period for delivering the
financial statements described in Section 7.1(a) of the Loan Agreement for
subsequent Fiscal Quarters is as set forth in the Loan Agreement. “Permitted
Delayed Reporting Date” means the first to occur of:

  (a)             December 24, 2006;     (b)             the date the Borrower
files the Form 10-Q with its financial statements for the Fiscal Quarter of
Borrower ended on August 31, 2006 (“Borrower’s 10-Q”) with the Commission; and  
  (c)             the date the Borrower delivers financial statements for the
Fiscal Quarter of Borrower ended on August 31, 2006 to the holders of, or any
trustee for, any of the Subordinated Notes or any senior note Indebtedness (the
Subordinated Notes and such senior note Indebtedness being collectively referred
to as “Covered Indebtedness”).

3.   One Time Extension of Time Period to Deliver Compliance Certificate. The
time period for delivering the Compliance Certificate dated as of August 31,
2006, as required by Section 7.2 of the Loan Agreement, is extended to the
Permitted Delayed Reporting Date. This is a one-time extension, and the time
period for delivering subsequent Compliance Certificates is as set forth in the
Loan Agreement.

      4. One Time Consent to Late Filing of Borrower’s 10-Q and Related Waivers.

  (a)             Borrower’s failure to file with the Commission Borrower’s 10-Q
by the applicable deadline specified in General Instruction A.1 of Form 10-Q,
for the reasons set forth in Form 12b-25 filed by the Borrower with the
Commission on October 10, 2006 (“Form 12b-25”) shall not, without more,
constitute a Default or an Event of Default.     (b)             Any action by
the holders of, or any trustee for, any of the Covered Indebtedness to declare a
default prior to the Permitted Delayed Reporting Date relating to Covered
Indebtedness solely on the grounds of Borrower’s failure to file Borrower’s 10-Q
with the Commission shall not, without more, constitute a Material Adverse
Effect, provided that any such failure is cured prior to the time that any
holder or holders thereof (or an agent or trustee on its or their behalf) has
the right to declare any Covered Indebtedness due before the date on which it
otherwise would become due or has the

 



--------------------------------------------------------------------------------



 



      right to cause a demand that any Covered Indebtedness be repurchased,
prepaid, defeased or redeemed.     (c)             Administrative Agent and the
Required Banks agree to the limited waivers set forth in Sections 4(a) and 4(b)
of this Amendment, it being acknowledged by Borrower that each is a one-time
waiver ending on the Permitted Delayed Reporting Date.

5.   Conditions Precedent. The effectiveness of this Amendment is conditioned
upon the receipt by the Administrative Agent of written consents to the
execution, delivery and performance hereof from the Required Banks under the
Loan Agreement.

6.   Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Banks that:

  (a)             Except as specifically described in Section 4 above and as
otherwise provided in this Section 6, no Default or Event of Default has
occurred and remains continuing and that each of the representations and
warranties of Borrower (other than the representations and warranties contained
in Sections 4.4(a), 4.6, 4.9, 4.18 and 4.19 of the Loan Agreement) contained in
Article IV of the Loan Agreement (each as updated from time to time in
accordance with the terms of the Loan Agreement, and except that the financial
statements referred to in Section 4.7(a) of the Loan Agreement shall be deemed
to refer to the most recent financial statements delivered pursuant to
Section 7.1(a) of the Loan Agreement and the Borrowing Base Certificate referred
to in Section 4.7(b) of the Loan Agreement shall be deemed to refer to the most
recent Borrowing Base Certificate delivered pursuant to Section 2.8 of the Loan
Agreement) is true and correct in all material respects as of the date hereof
(other than those which relate by their terms solely to another date).     (b)  
          Until the Permitted Delayed Reporting Date, for purposes of Sections
8.2(b) and 8.3(b) of the Loan Agreement and Section 6(a) of this Amendment, the
representations and warranties made in Section 4.5 of the Loan Agreement are
subject to changes relating to or arising from the issues described in Form
12b-25, provided that to the best knowledge of Borrower such changes do not
constitute a Material Adverse Effect.     (c)             From May 31, 2006 to
the date this Amendment becomes effective pursuant to Section 5 hereof, no event
or circumstance has occurred that constitutes a Material Adverse Effect.     (d)
            The information provided by Borrower to the Banks in connection with
this Amendment, taken as a whole, has not contained any untrue statement of a
material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

7.   Notice of Material Adverse Effect. If any event or circumstance
constituting a Material Adverse Effect relating to the matters described in Form
12b-25 occurs, Borrower shall deliver notice to the Administrative Agent
describing such Material Adverse Effect in reasonable detail promptly after, to
the best knowledge of Borrower, such event or circumstance occurs.

-2-



--------------------------------------------------------------------------------



 



8.   Effect of Limited Waiver; Confirmation. Except to the limited extent
expressly set forth in this Amendment, no consent or waiver, express or implied,
by the Administrative Agent or any Bank to or for any breach of or deviation
from any covenant, condition or duty by any Loan Party may be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty. In all other respects, the terms of the Loan Agreement and the other
Loan Documents are confirmed.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

              KB HOME, a Delaware corporation
 
       
 
  By:   /s/ Kelly M. Allred
 
       
 
       
 
  Its:   VP, Treasury & Risk Management
 
       
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Mollie S. Canup
 
       
 
       
 
  Its:   Vice President
 
       

-3-